Exhibit 10.2

THIRD AMENDMENT

THIS THIRD AMENDMENT (this “Amendment”) is made and entered into as of
December 9, 2011, by and between EOP-PENINSULA OFFICE PARK, L.L.C., a Delaware
limited liability company (“Landlord”), and NETSUITE INC., a Delaware
corporation (“Tenant”).

RECITALS

 

A. Landlord and Tenant (as successor to Netsuite, Inc., a California
corporation) are parties to that certain lease dated August 2, 2005 (the
“Original Lease”), as previously amended by that certain First Amendment dated
April 24, 2008 (“First Amendment”) and that certain Second Amendment dated
October 8, 2010 (as amended, the “Lease”). Pursuant to the Lease, Landlord has
leased to Tenant space currently containing approximately 79,589 rentable square
feet (the “Premises”) described as: (i) Suite 100 consisting of approximately
15,747 rentable square feet located on the first floor; (ii) Suite 200
consisting of approximately 29,888 rentable square feet located on the second
floor, and (iii) Suite 400 consisting of approximately 33,954 rentable square
feet located on the fourth floor, all in the building commonly known as
Peninsula Office Park Building 9 located at 2955 Campus Drive, San Mateo,
California.

 

B. The Lease will expire by its terms on August 31, 2012 (the “Existing
Termination Date”), and the parties wish to extend the term of the Lease on the
following terms and conditions.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1. Extension. The term of the Lease is hereby extended through August 31, 2019
(the “Extended Termination Date”). The portion of the term of the Lease
commencing on the date immediately following the Existing Termination Date (the
“Extension Date”) and ending on the Extended Termination Date shall be referred
to herein as the “Extended Term”.

 

2. Base Rent. During the Extended Term, the schedule of Base Rent shall be as
follows:

 

Period of

Extended Term

   Annual Rate
Per Square  Foot      Monthly
Base Rent  

9/1/12 – 8/31/13

   $ 40.20       $ 266,623.15   

9/1/13 – 8/31/14

   $ 41.40       $ 274,582.05   

9/1/14 – 8/31/15

   $ 42.60       $ 282,540.95   

9/1/15 – 8/31/16

   $ 43.80       $ 290,499.85   

9/1/16 – 8/31/17

   $ 45.00       $ 298,458.75   

9/1/17 – 8/31/18

   $ 46.20       $ 306,417.65   

9/1/18 – 8/31/19

   $ 47.40       $ 314,376.55   

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

Notwithstanding the foregoing, so long as no Default (defined in Section 18 of
the Lease) exists, Tenant shall be entitled to an abatement of Base Rent, in the
amount of $266,623.15, for the first (1st) full calendar month of the Extended
Term.

 

3. Security Deposit. No security deposit shall be required in connection with
this Amendment.

 

4. Expenses and Taxes. During the Extended Term, Tenant shall pay for Tenant’s
Pro Rata Share of Expenses and Taxes in accordance with the terms of the Lease;
provided, however, that, during the Extended Term, the Base Year for Expenses
and Taxes shall be 2012.

 

5. Improvements to Premises.

 

  5.1. Condition of Premises. Tenant acknowledges that it is in possession of
the Premises and agrees to accept it “as is” without any representation by
Landlord regarding its condition and without any obligation on the part of
Landlord to perform or pay for any alteration or improvement, except as may be
otherwise expressly provided in this Amendment.

 

1



--------------------------------------------------------------------------------

  5.2. Responsibility for Improvements to Premises. Tenant shall be entitled to
perform improvements to the Premises, and to receive an allowance from Landlord
for such improvements, in accordance with the Work Letter attached hereto as
Exhibit A.

 

6. Other Pertinent Provisions. Landlord and Tenant agree that, effective as of
the date of this Amendment (unless different effective date(s) is/are
specifically referenced in this Section), the Lease shall be amended in the
following additional respects:

 

  6.1 Subordination. Landlord will use reasonable efforts to obtain a
non-disturbance, subordination and attornment agreement from Landlord’s Current
Mortgagee (as hereinafter defined) on such Mortgagee’s current standard form of
agreement within 45 days following the date of full execution and delivery of
this Amendment. As used herein, the term “Current Mortgagee” shall mean the
holder of a mortgage or deed of trust recorded against the Property as of the
date hereof. Landlord may satisfy the “reasonable efforts” requirement by merely
making written request of the Current Mortgagee and such reasonable efforts
standard shall not require Landlord to incur any cost, expense or liability to
obtain such agreement, it being agreed that Tenant shall be responsible for any
fee or review costs charged by the Current Mortgagee. Upon request of Landlord,
Tenant will execute the Current Mortgagee’s form of non-disturbance,
subordination and attornment agreement and return the same to Landlord for
execution by the Current Mortgagee. Landlord’s failure to obtain a
non-disturbance, subordination and attornment agreement for Tenant shall have no
effect on the rights, obligations and liabilities of Landlord and Tenant or be
considered to be a default by Landlord hereunder.

 

  6.2 Renewal Option. The Renewal Option set forth in Section 2 of Exhibit F to
the Lease, as amended pursuant to Section 8.03 of the First Amendment, is hereby
deleted. Tenant shall have the following Renewal Option:

 

  A. Grant of Option; Conditions. Tenant shall have the right to extend the Term
(the “Renewal Option”) for one additional period of 5 years commencing on the
day following the Extended Termination Date and ending on the 5th anniversary of
the Extended Termination Date (the “Renewal Term”), if:

 

  1. Landlord receives notice of exercise (“Initial Renewal Notice”) not less
than 9 full calendar months prior to the expiration of the Extended Term and not
more than 12 full calendar months prior to the expiration of the Extended Term;
and

 

  2. Tenant is not in Default under the Lease, as amended, beyond any applicable
cure periods at the time that Tenant delivers its Initial Renewal Notice or at
the time Tenant delivers its Binding Notice (as defined below); and

  3. No more than 50% of the Premises is sublet (other than pursuant to a
Permitted Transfer, as defined in the Lease) at the time that Tenant delivers
its Initial Renewal Notice or at the time Tenant delivers its Binding Notice;

 

  4. The Lease has not been assigned (other than pursuant to a Permitted
Transfer, as defined in the Lease, but only if the same entity remains the
“Tenant” under the Lease, the ROFO Agreement and each ROFO Lease) prior to the
date that Tenant delivers its Initial Renewal Notice or prior to the date Tenant
delivers its Binding Notice; and

 

  5. Concurrently with Tenant’s exercise of the Renewal Option, Tenant exercises
every other Renewal Option then existing under a ROFO Lease (as defined below)
then in existence for a Term concurrent with the Premises. The term “ROFO Lease”
is as defined in that certain Right of First Offer Agreement entered into by
Landlord and Tenant approximately concurrently herewith with respect to space in
the building located at 2929 Campus Drive, San Mateo, California and commonly
known as Peninsula Office Park Building 8 (“ROFO Agreement”).

 

  B. Terms Applicable to Premises During Renewal Term.

 

  1.

The initial Base Rent rate per rentable square foot for the Premises during the
Renewal Term shall equal 95% of the Prevailing Market (hereinafter defined) rate
per rentable square foot for the Premises. Base Rent during the Renewal Term
shall increase, if at all, in accordance with the increases assumed in the
determination of Prevailing Market rate. Base Rent

 

2



--------------------------------------------------------------------------------

  attributable to the Premises shall be payable in monthly installments in
accordance with the terms and conditions of Section 4 of the Lease.

 

  2. Tenant shall pay Additional Rent (i.e. Taxes and Expenses) for the Premises
during the Renewal Term in accordance with the Lease, as amended hereby, and the
manner and method in which Tenant reimburses Landlord for Tenant’s Pro Rata
Share of Tax Excess and Expense Excess and the Base Year, if any, applicable to
such matter, shall be some of the factors considered in determining the
Prevailing Market rate for the Renewal Term. Notwithstanding the foregoing, the
Base Year for the Renewal Term shall be the calendar year of 2019.

 

  C. Initial Procedure for Determining Prevailing Market. Within 30 days after
receipt of Tenant’s Initial Renewal Notice, Landlord shall advise Tenant of the
applicable Base Rent rate for the Premises for the Renewal Term. Tenant, within
15 days after the date on which Landlord advises Tenant of the applicable Base
Rent rate for the Renewal Term, shall either (i) give Landlord final binding
written notice (“Binding Notice”) of Tenant’s exercise of its Renewal Option, or
(ii) if Tenant disagrees with Landlord’s determination, provide Landlord with
written notice of rejection (the “Rejection Notice”). If Tenant fails to provide
Landlord with either a Binding Notice or Rejection Notice within such 15 day
period, Tenant shall be deemed to have delivered Rejection Notice. If Tenant
provides Landlord with a Binding Notice, Landlord and Tenant shall enter into
the Renewal Amendment (as defined below) upon the terms and conditions set forth
herein. If Tenant provides (or is deemed to have provided) Landlord with a
Rejection Notice, Landlord and Tenant shall

  work together in good faith to agree upon the Prevailing Market rate for the
Premises during the Renewal Term. When Landlord and Tenant have agreed upon the
Prevailing Market rate for the Premises, such agreement shall be reflected in a
written agreement between Landlord and Tenant, whether in a letter or otherwise,
and Landlord and Tenant shall enter into the Renewal Amendment in accordance
with the terms and conditions hereof. Notwithstanding the foregoing, if Landlord
and Tenant are unable to agree upon the Prevailing Market rate for the Premises
within 30 days after the date Tenant provides Landlord with the Rejection
Notice, Tenant, by written notice to Landlord (the “Arbitration Notice”) within
5 days after the expiration of such 30 day period, shall have the right to have
the Prevailing Market rate determined in accordance with the arbitration
procedures described in Section D below. If Landlord and Tenant are unable to
agree upon the Prevailing Market rate for the Premises within the 30 day period
described and Tenant fails to timely exercise its right to arbitrate, Tenant’s
Renewal Option shall be deemed to be null and void and of no further force and
effect. In addition, notwithstanding anything in the foregoing to the contrary,
if Landlord and Tenant are unable to agree on the Prevailing Market rate for the
applicable premises under any existing ROFO Lease within the 30 day period
corresponding with the 30 day period described above, and Tenant fails to timely
exercise its corresponding right to arbitrate with respect to any such premises
pursuant to a ROFO Lease, then Tenant’s exercise of its Renewal Option hereunder
shall also be deemed null and void.

 

  D. Arbitration Procedure.

 

  1.

If Tenant provides Landlord with an Arbitration Notice, Landlord and Tenant,
within 5 days after the date of the Arbitration Notice, shall each
simultaneously submit to the other, in a sealed envelope, its good faith
estimate of the Prevailing Market rate for the Premises during the Renewal Term
(collectively referred to as the “Estimates”). If the higher of such Estimates
is not more than 105% of the lower of such Estimates, then Prevailing Market
rate shall be the average of the two Estimates. If the Prevailing Market rate is
not resolved by the exchange of Estimates, then, within 7 days after the
exchange of Estimates, Landlord and Tenant shall each select an appraiser to
determine which of the two Estimates most closely reflects the Prevailing Market
rate for the Premises during the Renewal Term. Each appraiser so selected shall
be certified as an MAI appraiser or as an ASA appraiser and shall have had at
least 5 years experience within the previous 10 years as a real estate appraiser
working in the San Mateo, California area, with working knowledge of current
rental rates and practices who has not represented the party selecting such
appraiser on a prior occasion during the prior 3 years. For purposes hereof, an
“MAI” appraiser means an individual who holds an MAI designation conferred by,
and is an independent member of, the American Institute of

 

3



--------------------------------------------------------------------------------

  Real Estate Appraisers (or its successor organization, or in the event there
is no successor organization, the organization and designation most similar),
and an “ASA” appraiser means an individual who holds the Senior Member
designation conferred by, and is an independent member of, the American Society
of Appraisers (or its successor organization, or, in the event there is no
successor organization, the organization and designation most similar).

 

  2. Upon selection, Landlord’s and Tenant’s appraisers shall work together in
good faith to agree upon which of the two Estimates most closely reflects the
Prevailing Market rate for the Premises. The Estimate chosen by such appraisers
shall be binding on both Landlord and Tenant as the Base Rent rate for the
Premises during the Renewal Term. If either Landlord or Tenant fails to appoint
an appraiser within the 7 day period referred to above, the appraiser appointed
by the other party shall be the sole appraiser for the purposes hereof. If the
two appraisers cannot agree upon which of the two Estimates most closely
reflects the Prevailing Market within 20 days after their appointment, then,
within 10 days after the expiration of such 20 day period, the two appraisers
shall select a third appraiser meeting the aforementioned criteria. Once the
third appraiser (i.e. arbitrator) has been selected as provided for above, then,
as soon thereafter as practicable but in any case within 14 days, the arbitrator
shall make his determination of which of the two Estimates most closely reflects
the Prevailing Market rate and such Estimate shall be binding on both Landlord
and Tenant as the Base Rent rate for the Premises. If the arbitrator believes
that expert advice would materially assist him, he may retain one or more
qualified persons to provide such expert advice. The parties shall share equally
in the costs of the arbitrator and of any experts retained by the arbitrator.
Any fees of any appraiser, counsel or experts engaged directly by Landlord or
Tenant, however, shall be borne by the party retaining such appraiser, counsel
or expert.

 

  3. If the Prevailing Market rate has not been determined by the commencement
date of the Renewal Term, Tenant shall pay Base Rent upon the terms and
conditions in effect during the last month of the initial Term for the Premises
until such time as the Prevailing Market rate has been determined. Upon such
determination, the Base Rent for the Premises shall be retroactively adjusted to
the commencement of the Renewal Term for the Premises. If such adjustment
results in an underpayment of Base Rent by Tenant, Tenant shall pay Landlord the
amount of such underpayment within 30 days after the determination thereof. If
such adjustment results in an overpayment of Base Rent by Tenant, Landlord shall
credit such overpayment against the next installment of Base Rent due under the
Lease and, to the extent necessary, any subsequent installments, until the
entire amount of such overpayment has been credited against Base Rent.

 

  E. Renewal Amendment. If Tenant is entitled to and properly exercises its
Renewal Option, Landlord shall prepare an amendment (the “Renewal Amendment”) to
reflect changes in the Base Rent, Term, Termination Date and other appropriate
terms. The Renewal Amendment shall be sent to Tenant within a reasonable time
after determination of the Prevailing Market rate in accordance with this
Section 6.2, and, when the Renewal Amendment is in proper form, Landlord and
Tenant shall execute and deliver the Renewal Amendment within 15 days after
finalizing the same, but an otherwise valid exercise of the Renewal Option shall
be fully effective whether or not the Renewal Amendment is executed.

 

  F.

Definition of Prevailing Market. For purposes of this Renewal Option,
“Prevailing Market” shall mean the arms length fair market annual rental rate
per rentable square foot under renewal leases and amendments entered into on or
about the date on which the Prevailing Market is being determined hereunder for
space comparable to the Premises in the Building and office buildings comparable
to the Building in the San Mateo, California area. The determination of
Prevailing Market shall take into account any material economic differences
between the terms of this Lease and any comparison lease or amendment, such as
rent abatements, construction costs and other concessions and the manner, if
any, in which the landlord under any such lease is reimbursed for operating
expenses and taxes. The determination of Prevailing Market shall also take into
consideration any reasonably anticipated changes in the Prevailing Market rate
from the time such Prevailing

 

4



--------------------------------------------------------------------------------

  Market rate is being determined and the time such Prevailing Market rate will
become effective under this Lease.

 

  6.3 Excess Extension Allowance/ Extension FF&E. Notwithstanding any provision
herein or in Exhibit A to the contrary, but subject to the Extension Allowance
Deadline (as defined in Exhibit A), to the extent that there is remaining
Extension Allowance (as defined in Exhibit A) after the Extension Tenant
Improvement Work (as defined in Exhibit A) has been completed (the “Excess
Extension Allowance”), Landlord shall reimburse Tenant, up to the Excess
Extension Allowance amount Costs (but not to exceed $2.50 per rentable square
foot of the Premises), for the cost of general office equipment (such as a
facsimile machine or a copy machine), the installation cost of telephone and
computer cabling in the Premises, the purchase and installation costs of
furniture, cabling, voice/data infrastructure and systems, but expressly
excluding any leased equipment or other leasing costs associated therewith,
(collectively, the “Extension FF&E”) to be located at all times at the Premises
and for use by Tenant in the Premises. Such reimbursement shall be made by
Landlord upon 30 days written invoice to Landlord, which invoice shall be
supported by Tenant’s paid receipts and/or invoices for such items. Tenant
hereby acknowledges and agrees that the Extension FF&E shall expressly exclude
office supplies (including, without limitation, letterhead and business cards).
The Extension FF&E shall be Tenant’s Property for purposes of Section 14 of the
Lease and shall be subject to the removal and restoration provisions set forth
in Sections 8 and 25 of the Lease.

 

  6.4 Deletions. Section 3 of Exhibit F to the Lease (Right of First Refusal),
as amended by Section 8.02 of the First Amendment, is hereby deleted.

 

  6.5 Landlord’s Notice Address. Landlord’s Notice Address set forth in
Section 1.12 of the Lease is hereby deleted and replaced with the following:

EOP-Peninsula Office Park, L.L.C.

c/o Equity Office

2655 Campus Drive, Suite 100

San Mateo, California 94403

Attn: Building manager

with copies to:

Equity Office

2655 Campus Drive, Suite 100

San Mateo, California 94403

Attn: Managing Counsel

and

Equity Office

Two North Riverside Plaza

Suite 2100

Chicago, IL 60606

Attn: Lease Administration

 

  6.6 Compliance with Law. Section 8.05 of the First Amendment is hereby amended
to apply to the entire Premises.

 

  6.7 Default. Without limiting Section 18 of the Lease, Tenant shall be in
Default under the Lease at any time that Tenant is in “Default” (as defined in
the applicable ROFO Lease) under any ROFO Lease (as defined in Section 6.2.A.5
above).

 

  6.8 Contingency. Notwithstanding any contrary provision hereof, if for any
reason Landlord fails to obtain the consent of the Current Mortgagee (defined in
Section 6.1 above) to this Amendment on or before the Contingency Date, then
this Landlord may terminate this Amendment by notifying Tenant no later than ten
(10) business days following the Contingency Date. Upon any such termination,
this Amendment shall have no further force or effect. As used herein,
“Contingency Date” means the date occurring forty-five (45) business days after
the date of mutual execution and delivery of this Amendment by Landlord and
Tenant.

 

5



--------------------------------------------------------------------------------

7. Other Provisions.

 

  7.1 Liability Insurance. Clause (a) of the first sentence of Section 14 of the
Lease is hereby amended by replacing the amount “$2,000,000.00” set forth
therein with the amount “$3,000,000.00.”

 

  7.2 Application. Notwithstanding any contrary provision hereof, Section 7.1
above shall not apply to any period occurring before the Extension Date.

 

8. Miscellaneous.

 

  8.1. This Amendment and the attached exhibits, which are hereby incorporated
into and made a part of this Amendment, set forth the entire agreement between
the parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements. Tenant shall not be
entitled, in connection with entering into this Amendment, to any free rent,
allowance, alteration, improvement or similar economic incentive to which Tenant
may have been entitled in connection with entering into the Lease, except as may
be otherwise expressly provided in this Amendment.

 

  8.2. Except as herein modified or amended, the provisions, conditions and
terms of the Lease shall remain unchanged and in full force and effect.

 

  8.3. In the case of any inconsistency between the provisions of the Lease and
this Amendment, the provisions of this Amendment shall govern and control.

 

  8.4. Submission of this Amendment by Landlord is not an offer to enter into
this Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this Amendment until Landlord has executed and
delivered it to Tenant.

 

  8.5. The capitalized terms used in this Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Amendment.

 

  8.6. Tenant shall indemnify and hold Landlord, its trustees, members,
principals, beneficiaries, partners, officers, directors, employees,
mortgagee(s) and agents, and the respective principals and members of any such
agents harmless from all claims of any brokers (other than Cassidy Turley BT
Commercial) claiming to have represented Tenant in connection with this
Amendment. Landlord shall indemnify and hold Tenant, its trustees, members,
principals, beneficiaries, partners, officers, directors, employees, and agents,
and the respective principals and members of any such agents harmless from all
claims of any brokers claiming to have represented Landlord in connection with
this Amendment. Tenant acknowledges that any assistance rendered by any agent or
employee of any affiliate of Landlord in connection with this Amendment has been
made as an accommodation to Tenant solely in furtherance of consummating the
transaction on behalf of Landlord, and not as agent for Tenant.

 

  8.7. Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver it on behalf of the party hereto for which such
signatory is acting.

[SIGNATURES ARE ON FOLLOWING PAGE]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

LANDLORD: EOP-PENINSULA OFFICE PARK, L.L.C., a Delaware


limited liability company

By:  

/s/ John C. Moe

Name:  

John C. Moe

Title:  

Market Managing Director

TENANT: NETSUITE INC., a Delaware corporation By:  

/s/ Ron Gill

Name:  

Ron Gill

Title:  

CFO

 

7



--------------------------------------------------------------------------------

EXHIBIT A

WORK LETTER

As used in this Exhibit A (this “Work Letter”), the following terms shall have
the following meanings: “Agreement” means the amendment of which this Work
Letter is a part. “Extension Tenant Improvements” means all improvements to be
constructed in the Premises pursuant to this Work Letter. “Extension Tenant
Improvement Work” means the construction of the Extension Tenant Improvements,
together with any related work (including demolition) that is necessary to
construct the Extension Tenant Improvements.

1 EXTENSION ALLOWANCE.

1.1 Extension Allowance. Following the satisfaction or expiration of the
contingency set forth in Section 6.7 of the Agreement, Tenant shall be entitled
to a one-time tenant improvement allowance (the “Extension Allowance”) in the
amount of $5.00 per rentable square foot of the Premises to be applied toward
(a) the Extension Allowance Items (defined in Section 1.2 below), and
(b) Extension FF&E Costs (not to exceed $2.50 per rentable square foot of the
Premises), as more fully provided in Section 6.3 of the Agreement. Tenant shall
be responsible for all costs associated with the Extension Tenant Improvement
Work, including the costs of the Extension Allowance Items, to the extent such
costs exceed the lesser of (a) the Extension Allowance, or (b) the aggregate
amount that Landlord is required to disburse for such purpose pursuant to this
Work Letter. Notwithstanding any contrary provision of this Agreement, if Tenant
fails to use the entire Extension Allowance by June 30, 2013 (the “Extension
Allowance Deadline”), the unused amount shall revert to Landlord and Tenant
shall have no further rights with respect thereto.

1.2 Disbursement of Extension Allowance.

1.2.1 Extension Allowance Items. Except as otherwise provided in this Work
Letter, the Extension Allowance shall be disbursed by Landlord only for the
following items (the “Extension Allowance Items”): (a) the fees of the Architect
(defined in Section 2.1 below) and the Engineers (defined in Section 2.1 below),
and any fees reasonably incurred by Landlord for review of the Plans (defined in
Section 2.1 below) by Landlord’s third party consultants; (b) plan-check, permit
and license fees relating to performance of the Extension Tenant Improvement
Work; (c) the cost of performing the Extension Tenant Improvement Work,
including after hours charges, testing and inspection costs, freight elevator
usage, hoisting and trash removal costs, and contractors’ fees and general
conditions; (d) the cost of any change to the base, shell or core of the
Premises or Building required by the Plans (including if such change is due to
the fact that such work is prepared on an unoccupied basis), including all
direct architectural and/or engineering fees and expenses incurred in connection
therewith; (e) the cost of any change to the Plans or Extension Tenant
Improvement Work required by Law; (f) [intentionally omitted]; (g) sales and use
taxes; and (h) all other costs expended by Landlord in connection with the
performance of the Extension Tenant Improvement Work.

1.2.2 Disbursement. Subject to the provisions of this Work Letter, Landlord
shall make monthly disbursements of the Extension Allowance for Extension
Allowance Items and shall authorize the release of monies for Tenant’s benefit
as follows:

1.2.2.1 Monthly Disbursements. On or before the first day of each calendar month
during the performance of the Extension Tenant Improvement Work (or such other
date as Landlord may designate), Tenant shall deliver to Landlord: (i) a request
for payment of the Contractor (defined in Section 3.1 below), approved by
Tenant, in AIA G-702/G-703 format or another format reasonably requested by
Landlord, showing the schedule of values, by trade, of percentage of completion
of the Extension Tenant Improvement Work, detailing the portion of the work
completed and the portion not completed; (ii) invoices from all of Tenant’s
Agents (defined in Section 3.1.2 below) for labor rendered and materials
delivered to the Premises; (iii) executed conditional mechanic’s lien releases
from all of Tenant’s Agents (along with unconditional mechanic’s lien releases
with respect to payments made pursuant to Tenant’s prior submission hereunder)
which shall comply with the appropriate provisions, as reasonably determined by
Landlord, of California Civil Code Section 3262(d); and (iv) all other
information reasonably requested by Landlord. Tenant’s request for payment shall
be deemed Tenant’s acceptance and approval of the work furnished and/or the
materials supplied as set forth in Tenant’s payment request. Thereafter,
Landlord shall deliver a check to Tenant, made jointly payable to the Contractor
and Tenant, in the amount of the lesser of (a) the amount requested by Tenant
pursuant to the preceding sentence, less a 10% retention (the aggregate amount
of such retentions to be known as the “Final Retention”), or (b) the amount of
any remaining portion of the Extension Allowance (not including the Final
Retention), provided that Landlord does not dispute any request for payment
based on any failure of the work to comply with the Approved Construction
Drawings (defined in Section 2.4

 

1



--------------------------------------------------------------------------------

below) or otherwise to be of the required quality, or for any other reason.
Landlord’s payment of such amounts shall not be deemed Landlord’s approval or
acceptance of the work furnished or materials supplied as described in Tenant’s
payment request.

1.2.2.2 Final Retention. Subject to the provisions of this Work Letter, a check
for the Final Retention shall be delivered by Landlord to Tenant following the
latest to occur of (a) the completion of the Extension Tenant Improvement Work;
(b) Tenant’s delivery to Landlord of (i) properly executed mechanic’s lien
releases in compliance with California Civil Code Sections 3262(d)
and 3262(d)(4), (ii) a certificate from the Architect, in a form reasonably
acceptable to Landlord, certifying that the Extension Tenant Improvement Work
has been substantially completed, and (iii) evidence that all required
governmental approvals required for Tenant to legally occupy the Premises have
been obtained; (c) Tenant’s performance of its obligations under clause (i) of
the third sentence of Section 3.3 below; or (d) Tenant’s compliance with
Landlord’s standard “close-out” requirements regarding city approvals, closeout
tasks, the general contractor, financial close-out matters, and tenant vendors.

2 PLANS.

2.1 Selection of Architect/Plans. Tenant shall retain an architect/space planner
approved by Landlord, which approval shall not be unreasonably withheld (the
“Architect”) and engineering consultants approved by Landlord, which approval
shall not be unreasonably withheld (the “Engineers”) to prepare any
architectural plans for the Premises and all engineering drawings relating to
the structural, mechanical, electrical, plumbing, HVAC, life-safety, and
sprinkler work in the Premises in connection with the Extension Tenant
Improvement Work. The plans and drawings to be prepared by the Architect and the
Engineers hereunder shall be referred to herein collectively as the “Plans.” All
Plans shall (a) comply with the drawing format and specifications required by
Landlord, (b) be consistent with Landlord’s requirements for avoiding aesthetic,
engineering or other conflicts with the design and function of the balance of
the Building, and (c) otherwise be subject to Landlord’s approval, which shall
not be unreasonably withheld. Tenant shall cause the Architect to verify, in the
field, the dimensions and conditions as shown on the relevant portions of the
base Building plans, and Landlord shall have no responsibility in connection
therewith. Landlord’s review of the Plans and approval of the Approved
Construction Drawings (defined in Section 2.3 below) shall be for its sole
benefit and shall not create or imply any obligation on the part of Landlord to
review the same for Tenant’s benefit, whether with respect to quality, design,
compliance with Law or any other matter. Accordingly, notwithstanding any review
of the Plans by Landlord or any of its space planners, architects, engineers or
other consultants, and notwithstanding any advice or assistance that may be
rendered to Tenant by Landlord or any such consultant, Landlord shall not be
liable for any error or omission in the Plans or have any other liability
relating thereto. Without limiting the foregoing, Tenant shall be responsible
for ensuring (x) that all elements of the design of the Plans comply with Law
and are otherwise suitable for Tenant’s use of the Premises, and (y) that no
Tenant Improvement impairs any system or structural component of the Building,
and Landlord’s approval of the Construction Drawings (defined in Section 2.3
below) shall not relieve Tenant from such responsibility.

2.2 Space Plan. If and to the extent the configuration of Premises is to be
modified pursuant to the Extension Tenant Improvement Work, Tenant shall cause
the Architect to prepare a space plan for the Extension Tenant Improvement Work,
including a layout and designation of all offices, rooms and other partitioning,
and equipment to be contained in the Premises, together with their intended use
(the “Space Plan”), and shall deliver four (4) copies of the Space Plan, signed
by Tenant, to Landlord for its approval. Landlord shall provide Tenant with
notice approving or reasonably disapproving the Space Plan within 10 business
days after the later of Landlord’s receipt thereof or the mutual execution and
delivery of this Agreement. If Landlord disapproves the Space Plan, Landlord’s
notice of disapproval shall describe with reasonable specificity the basis for
such disapproval and the changes that would be necessary to resolve Landlord’s
objections. If Landlord disapproves the Space Plan, Tenant shall cause the Space
Plan to be modified and resubmitted to Landlord for its approval. Such procedure
shall be repeated as necessary until Landlord has approved the Space Plan.

2.3 Construction Drawings. After Landlord approves the Space Plan (if
applicable), Tenant shall cause the Architect and the Engineers to complete the
architectural, engineering and final architectural working drawings for the
Extension Tenant Improvement Work to the extent required to enable
subcontractors to bid on the work and to obtain all applicable permits for the
Extension Tenant Improvement Work (collectively, the “Construction Drawings”),
and shall deliver four (4) copies of the Construction Drawings, signed by
Tenant, to Landlord for its approval. Notwithstanding the foregoing, at Tenant’s
option, the Construction Drawings may be prepared in two phases (first the
architectural drawings, then engineering drawings consistent with the previously
provided architectural drawings), provided that each phase shall be subject to
Landlord’s approval. Landlord shall provide Tenant with notice approving or
reasonably disapproving the Construction Drawings (or the applicable component
thereof) within 10 business days after the later of Landlord’s receipt thereof
or the mutual execution and delivery of this Agreement. If Landlord disapproves
the Construction Drawings (or any component

 

2



--------------------------------------------------------------------------------

thereof), Landlord’s notice of disapproval shall describe with reasonable
specificity the basis for such disapproval and the changes that would be
necessary to resolve Landlord’s objections. If Landlord disapproves the
Construction Drawings (or any component thereof), Tenant shall cause the
Construction Drawings to be modified and resubmitted to Landlord for its
approval. Such procedure shall be repeated as necessary until Landlord has
approved the Construction Drawings (or the applicable component thereof). Tenant
shall not commence the Extension Tenant Improvement Work until after the
Construction Drawings are approved by Landlord. No revision may be made to the
approved Construction Drawings (the “Approved Construction Drawings”) without
Landlord’s prior consent, which shall not be unreasonably withheld.

2.4 Permits. Tenant shall submit the Approved Construction Drawings to the
appropriate municipal authorities and otherwise apply for and obtain from such
authorities all applicable building permits necessary to allow the Contractor to
commence and complete the performance of the Extension Tenant Improvement Work
(the “Permits”). Tenant shall coordinate with Landlord in order to allow
Landlord, at its option, to take part in all phases of the permitting process
and shall supply Landlord, as soon as possible, with all plan check numbers and
dates of submittal. Notwithstanding any contrary provision of this Section 2.4,
Tenant, and not Landlord or its consultants, shall be responsible for obtaining
any Permit or certificate of occupancy; provided, however, that Landlord shall
cooperate with Tenant in executing permit applications and performing other
ministerial acts reasonably necessary to enable Tenant to obtain any Permit or
certificate of occupancy. Tenant shall not commence construction until all
Permits are obtained.

3 CONSTRUCTION.

3.1 Selection of Contractors.

3.1.1 The Contractor. Tenant shall retain a general contractor (the
“Contractor”) to perform the Extension Tenant Improvement Work. The Contractor
shall be selected by Tenant, by notice to Landlord, from a list of general
contractors provided by Landlord or, at Landlord’s option, from a list of
general contractors provided by Tenant and approved by Landlord. For purposes of
this Section 3.1.1, Landlord’s approval of a proposed general contractor shall
not be considered unreasonably withheld if such general contractor (a) does not
have trade references reasonably acceptable to Landlord, (b) does not maintain
insurance as required under the terms of the Lease, (c) cannot be bonded for the
work in an amount equal to 150% of the Final Costs (defined in Section 3.2.1
below), (d) does not provide current financial statements reasonably acceptable
to Landlord, or (e) is not licensed as a contractor in the state/municipality in
which the Premises is located. Tenant acknowledges that the foregoing is not an
exclusive list of the reasons why Landlord may reasonably disapprove a proposed
general contractor.

3.1.2 Tenant’s Agents. All subcontractors, laborers, materialmen and suppliers
used by Tenant (such subcontractors, laborers, materialmen, and suppliers,
together with the Contractor, to be referred to herein collectively as “Tenant’s
Agents”) must be approved by Landlord. Such approval shall not be unreasonably
withheld; provided, however, that Landlord may require Tenant to retain certain
subcontractors designated by Landlord.

3.2 Construction.

3.2.1 Construction Contract; Final Costs. Tenant shall not enter into a
construction contract with the Contractor (the “Contract”) unless it complies
with Section 3.2.3 below and has been reviewed and approved by Landlord, which
approval shall not be unreasonably withheld. If requested by Landlord, before
commencing construction of the Extension Tenant Improvement Work, Tenant shall
deliver to Landlord a detailed breakdown of the schedule of values, by trade, of
the final costs that will be or have been incurred, as set forth more
particularly in Section 1.2.1 above, in connection with the performance of the
Extension Tenant Improvement Work and that form the basis for the amount of the
Contract (the “Final Costs”). Tenant shall be responsible for all costs
associated with the Tenant Improvement Work, including the costs of the Tenant
Improvement Allowance Items, to the extent the same exceed the aggregate amount
that Landlord is required to disburse for such purpose pursuant to this Tenant
Work Letter.

3.2.2 Landlord’s General Conditions for Tenant Improvement Work. The Extension
Tenant Improvement Work shall be performed in a good and workmanlike manner and
in strict accordance with the Approved Construction Drawings. Tenant shall cause
Tenant’s Agents to submit to Landlord schedules of all work relating to the
Extension Tenant Improvement Work, whereupon Landlord, within five (5) business
days, shall inform Tenant’s Agents of any necessary changes thereto, and Tenant
shall cause Tenant’s Agents to adhere to such corrected schedule. Tenant shall
abide by all rules established by Landlord relating to the performance of the
Extension Tenant Improvement Work, including rules relating to the use of
freight, loading dock and service elevators; any required shutdown of utilities
(including life-safety systems); storage of materials; and coordination of work
with other tenants’ contractors.

 

3



--------------------------------------------------------------------------------

3.2.3 Warranty of Contractor. Tenant shall cause the Contractor to agree to be
responsible for (a) the repair, replacement and/or removal, without additional
charge, of any portion of the Extension Tenant Improvement Work that is or
becomes defective, in workmanship, materials or otherwise, on or before the date
occurring one (1) year after the completion of the Extension Tenant Improvement
Work; and (b) the repair of any damage to the Building and/or Common Areas
resulting from such repair, replacement and/or removal. Such agreement shall be
expressly set forth in the Contract and, by its terms, shall inure to the
benefit of both Landlord and Tenant as their

respective interests may appear, and shall be enforceable by either Landlord or
Tenant. Upon Landlord’s request, Tenant shall provide Landlord with any
assignment or other assurance that may be necessary to enable Landlord to
enforce such agreement directly against the Contractor.

3.2.4 Insurance Requirements. Tenant shall carry “Builder’s All Risk” insurance
in an amount approved by Landlord covering the Extension Tenant Improvement
Work, together with such other insurance as Landlord may reasonably require.

3.2.5 Compliance. The Extension Tenant Improvement Work shall comply in all
respects with (i) all applicable Laws; (ii) all applicable standards of the
American Insurance Association (formerly, the National Board of Fire
Underwriters) and the National Electrical Code; and (iii) all applicable
building material manufacturer’s specifications. Without limiting the foregoing,
if, as a result of Tenant’s performance of the Extension Tenant Improvement
Work, Landlord becomes required under Law to perform any inspection or give any
notice relating to the Premises or the Extension Tenant Improvement Work, or to
ensure that the Extension Tenant Improvement Work is performed in any particular
manner, Tenant shall comply with such requirement on Landlord’s behalf and
promptly thereafter provide Landlord with reasonable documentation of such
compliance.

3.2.6 Inspection by Landlord. Notwithstanding any contrary provision of the
Lease, Landlord, at any time and without notice to Tenant, may enter the
Premises to inspect the Extension Tenant Improvement Work. Neither Landlord’s
performance of such inspection nor its failure to perform such inspection shall
result in a waiver of any of Landlord’s rights hereunder or be deemed to imply
Landlord’s approval of the Extension Tenant Improvement Work. If, by notice to
Tenant, Landlord reasonably identifies any defect in the Extension Tenant
Improvement Work, Tenant shall promptly cause the Contractor to correct such
defect at no expense to Landlord. Notwithstanding any contrary provision of this
Agreement, if a defect in the Extension Tenant Improvement Work so identified by
Landlord might adversely affect any system or structural component of the
Building, the curtain wall or exterior appearance of the Building, or any other
tenant’s use of the Building, or might give rise to liability on the part of
Landlord to any third party, then (a) Landlord, at Tenant’s expense, may take
such action (including suspension of the Extension Tenant Improvement Work) as
Landlord reasonably deems necessary to correct such defect, and (b) until such
defect is corrected, Landlord shall have no obligation to disburse any portion
of the Extension Allowance.

3.2.7 [Intentionally Omitted].

3.3 Tenant’s Covenants. Within 10 days after completing the Extension Tenant
Improvement Work, Tenant shall cause a Notice of Completion to be recorded in
the office of the Recorder of the county in which the Building is located, in
accordance with California Civil Code § 3093 or any successor statute, and shall
furnish a copy thereof to Landlord upon such recordation. If Tenant fails to do
so, Landlord may execute and file the same on behalf of Tenant as Tenant’s agent
for such purpose, at Tenant’s expense. Within 30 days after completing the
Extension Tenant Improvement Work, (a) Tenant shall cause the Architect and the
Contractor to (i) update the Approved Construction Drawings as necessary to
reflect all changes made to the Approved Construction Drawings during the course
of construction, (ii) certify to the best of their knowledge that the updated
drawings are true and correct, which certification shall survive the expiration
or termination of the Lease, and (iii) deliver to Landlord two (2) CD ROMS of
such updated drawings in accordance with Landlord’s CAD Format Requirements
(defined below); and (b) Tenant shall deliver to Landlord copies of all
warranties, guaranties, and operating manuals and information relating to the
improvements, equipment, and systems in the Premises. For purposes hereof,
“Landlord’s CAD Format Requirements” shall mean (w) the version is no later than
current Autodesk version of AutoCAD plus the most recent release version,
(x) files must be unlocked and fully accessible (no “cad-lock”, read-only,
password protected or “signature” files), (y) files must be in “.dwg” format,
and (z) if the data was electronically in a non-Autodesk product, then files
must be converted into “‘dwg” files when given to Landlord.

 

4



--------------------------------------------------------------------------------

4 MISCELLANEOUS. Notwithstanding any contrary provision of this Agreement, if
Tenant defaults under this Agreement before the Extension Tenant Improvement
Work is completed, then (a) Landlord’s obligations under this Work Letter shall
be excused, and Landlord may cause the Contractor to cease performance of the
Extension Tenant Improvement Work, until such default is cured, and (b) Tenant
shall be responsible for any resulting delay in the completion of the Extension
Tenant Improvement Work. This Work Letter shall not apply to any space other
than the Premises.

 

5